Citation Nr: 0418897	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-17 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In August 2000, the appellant requested a local hearing.  
However, the hearing was cancelled in lieu of a January 2001 
informal hearing.  


FINDINGS OF FACT

1.  The veteran died in October 1999, at age 54, due to acute 
bronchopneumonia compromised by multiple analgesic abuse; no 
other significant conditions were identified as contributing 
to his death.

2.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD), which was 
evaluated as 100 percent disabling; service connection had 
also been established for chronic laryngitis, chronic 
gastritis, and residuals of a right radius fracture, all 
evaluated as noncompensably disabling.

3.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's service-connected PTSD significantly 
contributed to his death.




CONCLUSION OF LAW

Service-connected PTSD contributed substantially and 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
PTSD significantly contributed to his death by causing him to 
self-medicate his symptoms.

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and her representative of the 
information and medical evidence necessary to substantiate 
her claim.  A June 2002 letter to the appellant advised her 
of the types of evidence that she needed to send to VA in 
order to substantiate a claim for service connection for the 
cause of the veteran's death, as well as the types of 
evidence VA would assist in obtaining.  In addition, the 
appellant was informed of her responsibility to identify, or 
to submit directly to VA, medical evidence of the cause of 
death, evidence of a disease or injury in service, and 
medical evidence of a link between a disease or injury in 
service and the cause of death.  Furthermore, in that same 
letter, the RO requested that the appellant provide it with 
or identify any additional sources of evidence that could 
help to support her claim.  Moreover, the appellant and her 
representative were provided copies of the appealed May 2000 
rating decision, a July 2000 statement of the case, and July 
2001 supplemental statement of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  Thus, the Board finds that the veteran has been 
provided the notice required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the 
appellant.  Specifically, VA has associated with the claims 
file the veteran's VA and private medical records and 
reports.  In addition, the June 2002 letter sought further 
information from the appellant regarding treating physicians.  
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Under these circumstances, and in light of the subsequent 
favorable determination, the Board finds that adjudication of 
the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Factual Background

Service connection was granted for PTSD in a May 1995 rating 
decision and assigned a 30 percent rating.  A February 1997 
rating decision granted service connection for chronic 
laryngitis, chronic gastritis, and residuals of a right 
radius fracture, all evaluated as noncompensably disabling.  
A January 1999 rating decision increased the rating for the 
veteran's PTSD to 100 percent.

VA treatment records, dating from July 1998 to October 1999, 
show the veteran suffered from chronic severe PTSD and was 
intermittently diagnosed with polysubstance abuse.

The veteran died in October 1999, at age 54 due to acute 
bronchopneumonia compromised by multiple analgesic abuse.  
There were no other significant conditions contributing to 
death identified.  

His autopsy report indicates that the veteran experienced 
cardiorespiratory arrest in his sleep.  Drug screening 
confirmed the presence of barbiturates, benzodiazepine 
derivatives, cannabinoids and opiates.  There was evidence of 
acute bronchopneumonia and chronic bronchitis and end-stage 
liver disease with extensive cirrhosis and chronic active 
hepatitis.  The report found that the cause of death was 
acute bronchopneumonia compromised by multiple analgesic 
abuse.  The final summary notes chemical confirmation of 
extensive drug use just prior to death which may have 
contributed to his demise.  The combination of his acute 
bronchopneumonia associated with extensive analgesic abuse or 
possible overuse may have contributed to significant 
respiratory suppression and eventual demise.  The presence of 
a compromised hepatic function would also have contributed to 
toxic levels of several of the drugs that the veteran had 
consumed.  

In a January 2001 letter, the veteran's treating VA 
psychologist states that he had treated the veteran for over 
five years and that in his clinical and professional opinion 
the veteran's death was related to his service-connected 
PTSD.  He further opined that it was as likely as not that 
the veteran's PTSD resulted in self-medication of analgesics 
and his depressive attitude regarding whether he lived or 
died.  The psychologist indicated that he had treated PTSD 
patients for twenty-nine years.

A February 2001 toxicology report of the veteran's blood 
significantly shows the presence of oxycodone at very high 
levels.  In an accompanying letter, it was noted that the 
level could be reported in a lethal range.

In March 2004, the Board solicited an independent medical 
opinion regarding whether the drug use implicated in the 
veteran's death due to or the result of his service-connected 
PTSD, to include as a form of self-medication.

Later that month, in a response to the request, A.W.B., M.D., 
stated that it was likely that the veteran did abuse his body 
with prescription and possibly non-prescription medication, 
as well as excessive amounts of food.  Dr. B. also opined 
that the toxic levels of medication could be due to excessive 
consumption or to the veteran's liver failure and inability 
to metabolize the medications.  He opined that a likely 
scenario was that the bacterial pneumonia combined with 
chronic bronchial problems, combined with excessive levels of 
medication related to either excessive consumption and/or 
inability to metabolize the medication due to liver failure, 
contributed to cardiopulmonary arrest in the context of 
morbid obesity.  He was unable to definitively conclude that 
self-medication was a proximate cause of death and was unable 
to determine to what degree the abuse of medications 
contributed to the veteran's death.

III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

After carefully reviewing the opinions offered by the 
veteran's treating VA psychologist and Dr. B., and resolving 
all reasonable doubt in the appellant's favor, the Board 
finds that service connection is warranted for the cause of 
the veteran's death.  In reaching this conclusion, the Board 
notes that the psychologist who had personal knowledge of the 
veteran's case and a twenty-nine year history of treating 
PTSD patients in general, and the physician, who reviewed the 
veteran's treatment records and autopsy report, have offered 
somewhat conflicting opinions as to whether the veteran's 
death, which was multifactoral, was related to self 
medication stemming from the veteran's PTSD.  Dr. B. 
essentially stated that it was impossible to determine 
whether the veteran self-medicated as a result of his PTSD, 
and if he did, to what extent the self medication contributed 
to his death as opposed to his inability to properly 
metabolize his medications due to end-stage liver disease.  
By contrast, the VA psychologist opined that it was as likely 
as not that the veteran's death was related to his service-
connected PTSD which resulted in self-medication and a 
depressive attitude about living.  In light of the foregoing, 
and resolving all reasonable doubt in the appellant's favor, 
the Board finds that service connection is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



